Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 12, 21, 23, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wurtz – US 2016/0196819.
Re claim 1, Wurtz discloses:
“a flag generator circuit configured to generate a flag signal without an external command during a normal operation mode” (Fig. element 414; para. 0014, 0055; wherein operation after the initialization or calibration teaches the claimed “normal operation mode”);
“an equalizer circuit configured, during the normal operation mode, to receive an input data signal through a channel, to generate an equalized signal by equalizing the input data signal based on an equalization coefficient, and to generate a data sample signal including a plurality of data bits based on the equalized signal” (Fig. 4, element 442, para. 0055, 0056; wherein the ADC 434 provides data samples as input to filter 442); and

“an equalization controller circuit configured, during the normal operation mode, to determine an amount of change in the equalization coefficient based on the flag signal, the equalized signal and the data sample signal, and to perform a training operation in which the equalization coefficient is updated in real time based on the amount of change in the equalization coefficient” (Fig. 4, element 450; para. 0056, 0058, 0059, 0063).
Re claim 21, see corresponding claim 1 for similar claimed subject matter.
Re claim 6, Wurtz further discloses “an environmental sensor configured to generate the flag signal by detecting a change in an operating environment” in para. 0055.
Re claim 8, Wurtz further discloses “wherein the environmental sensor includes at least one of a temperature sensor, a humidity sensor, a pressure sensor, a motion sensor, a temporal sensor, a spatial sensor, an illumination sensor, an acceleration sensor, a vibration sensor, a mechanical stress sensor or a shock sensor” in para. 0055, 0063; where detection ambient noise implies “pressure sensor”.
Re claim 12, Wurtz further implies the teaching of “wherein the equalizer circuit includes a decision feedback equalizer (DFE) circuit” in para. 0042, 0054, 0055; wherein the adaptive filter system include feed forward filter 422 and feedback filter 410.
Re claim 23, see claim 6 above for similar claimed subject matter.
Re claim 25, Wrutz further implies the teaching of “during a training mode, setting an initial value of the equalization coefficient based on the external command” in para. 0019, 0021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurtz in view of Kim – US 2020/0073562.
Re claim 17, Wurtz discloses:
“a receiver circuit configured to receive an input data signal” (Fig. 3, 4, as a whole); and
a memory cell array configured to perform a data write operation based on the input data signal, and
“wherein the receiver circuit includes:
a flag generator circuit configured to generate a flag signal without an external command during a normal operation mode” (Fig. element 414; para. 0014, 0055; wherein operation after the initialization or calibration teaches the claimed “normal operation mode”);
“an equalizer circuit configured to, during the normal operation mode, receive the input data signal through a channel, to generate an equalized signal by equalizing the input data signal based on an equalization coefficient, and to generate a data sample signal including a plurality of data bits based on the equalized signal” (Fig. 4, element 442, para. 0055, 0056; wherein the ADC 434 provides data samples as input to filter 442); and
“an equalization controller circuit configured to, during the normal operation mode, determine an amount of change in the equalization coefficient based on the flag signal, the equalized signal and the data sample signal, and to perform a training operation in which the equalization coefficient is updated in real time based on the amount of change in the equalization coefficient” (Fig. 4, element 450; para. 0056, 0058, 0059, 0063).
Wurtz differs from the claimed invention in that it does not explicitly disclose the above claimed underlined subject matter.
Kim, in similar field of endeavor, discloses “a memory cell array (Fig. 1, element 170) configured to perform a data write operation (para. 0030) based on the input data signal” (Fig.1, element 145; para. 0026)
Kim’s system 100 includes aspects of an electronic device, etc. (para. 0017), therefore, it would have been within the knowledge of one skilled in the art at the time filing to have utilize the receiver of Wurtz in Kim’s system as one of the scenario such that the environment could be taken into account in noise reduction.
Re claim 19, Kim further discloses “wherein the memory device includes dynamic random access memory (DRAM)” in para. 0003, 0048, 0067.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurtz in view of Werner et al. – US 2014/0269868 (hereinafter Werner).
Re claim 7, Wurtz discloses almost all claimed subject matter in claim 7, as stated above, except for “wherein the environmental sensor is configured to activate the flag signal in response to at least one attribute of the operating environment changing to be out of a reference range”.
Werner, in similar field of endeavor, discloses such claimed subject matter in para. 0028.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated the comparison against a specific desire level or range taught by Werner into the sensor of Wurtz to provide a more accurate measurement for the system.
7.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurtz in view of Kim as applied to claim 17 above, and further in view of Park et al. – US 2018/0018294 (hereinafter Park).
Re claim 18, the combination of Wurtz and Kim discloses almost all claimed subject matter in claim 18, as stated above, except for “a data input pad connected to the receiver circuit and configured to receive the input data signal”.
Park discloses such claimed subject matter is nothing new in the art in para. 0109.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated the use of a pad for data input taught by Park into the above combination as alternative and the same result would have been expected.

Allowable Subject Matter
8.	Claims 2-5, 9-11, 13-16, 22, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claim 20 is allowed.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Petrovic et al. – US 2020/0195196
Tackin et al. – US 2013/0332156
Shin et al. – US 2022/0068359
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633